APPEAL OF W. O. WILLER CO., INC.In re W. O. WILLER CO.Docket No. 1551.United States Board of Tax Appeals2 B.T.A. 72; 1925 BTA LEXIS 2563; June 15, 1925, Decided Submitted March 31, 1925.  *2563 Harry H. Byrer, Esq., for the taxpayer.  A. H. Fast, Esq., for the Commissioner.  GRAUPNER Before GRAUPNER, LANSDON, and GREEN.  GRAUPNER: This matter comes on for hearing on the motion of the Commissioner to dismiss the appeal.  It appears from the record that the Commissioner determined a deficiency and on November 21, 1924, mailed to the taxpayer the usual deficiency letter.  The taxpayer filed his petition on the 17th day of January, 1925.  Prior to the filing of such petition and subsequent to the date of the mailing of the deficiency letter the Commissioner assessed the taxes in controversy under the authority vested in him by section 274(d) of the Revenue Act of 1924.  No claim in abatement was filed.  The motion of the Commissioner to dismiss this appeal is denied under the authority of the decisions in the , and . The Commissioner is hereby allowed 20 days from the date hereof in which to answer.  GREEN dissents.